DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This Allowance is in response to Applicant’s Amendment filed May 17, 2021. Claims 1-8 are currently pending and examined.
			
                                        Allowable Subject Matter
3.    	Claims 1-8 are allowed.
 	The following is an examiner’s statement of reasons for allowance:
  	The prior art references most closely resembling Applicant’s claimed invention are:
	Schlintl (US Patent No. 10/559,043). Schlintl teaches the aspect of cycle time is the bottleneck process within the production line since the bottleneck process has the longest station time and paces the production line. Depending on the design of the process, the bottleneck may be the operator, the machine, or a combination of both
Araki et al (US Patent No.7,136,825). Araki et al teaches a simulation means
works assigned to each of the plurality of stations, a value representing performance of each station, and upper and lower limit values of a variation width of the value in units of time zones and changeably setting the value representing the performance in accordance with time and probability distribution within a range of the set predetermined variation width. Araki et al further teaches calculating a one-day production quantity of one crew as a set of a plurality of operators assigned to each station of a production line formed from the plurality of stations on the basis of the conditions set in the display window, and displays the calculated production quantity in the display window.
Barto et al (US Patent No. 7,054,702) teaches a method for calculating the work approaching each bottleneck station, and determining whether additional lots should be started in order to avoid future bottleneck starvation.
	However, Schlintl, Araki et al and Barto et al taken alone or in combination fail to teach or suggest  “calculating bottleneck sub-throughput of a bottleneck subline, upstream sub-throughput of an upstream subline and downstream sub-throughput of a downstream subline according to the process time parameter, the travel time parameter and the number of buffers, wherein the bottleneck subline includes the bottleneck work station, at least one upstream work station of the bottleneck work station, and at least one downstream work station of the bottleneck work station, the upstream subline comprises a first work station of the bottleneck subline and at least one upstream work station of the first work station, the downstream subline comprises a last work station of the bottleneck subline and at least one downstream work station of the last work station; calculating a corrected process time of the first work station of the bottleneck subline 


 	As per dependent claims 2-6, and 8 these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1 and 7. Therefore, these dependent claims are allowable for the same reason set forth above. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
4.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623